UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7251



JERRY BATTLE,

                                              Petitioner - Appellant,

             versus


JOSEPH   V.   SMITH,   Warden  of   Federal
Correctional Institution Edgefield; UNITED
STATES OF AMERICA,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. G. Ross Anderson, Jr., District
Judge. (CA-02-3625-3-13AJ)


Submitted:    October 20, 2003            Decided:     November 10, 2003


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Battle, Appellant Pro Se. Christie Newman Barrett, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jerry Battle, a federal prisoner, appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C. § 2241 (2000).

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Battle v. Smith, No. CA-02-3625-3-13AJ (D.S.C. July 1, 2003).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                      2